Case 4:19-cv-00415-ALM Document 22-38 Filed 03/09/20 Page 1 of 3 PageID #: 579




                                                      Government
                                                        Exhibit
                                                      _____________
                                                            64
Case 4:19-cv-00415-ALM Document 22-38 Filed 03/09/20 Page 2 of 3 PageID #: 580
Case 4:19-cv-00415-ALM Document 22-38 Filed 03/09/20 Page 3 of 3 PageID #: 581
